DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
	The references listed on the information disclosure statement filed on 8/3/2020 and 12/29/2021 have been considered by the Examiner.
Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is: "onboard apparatus configured to…” recited in claims 4 and 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, lines 7-8, recites the limitation “autonomously drives the autonomous vehicle to a position commanded by the onboard apparatus”. It is unclear to the Examiner if the recited “a location” is the same as the “a location” recited in claim 1, line 18, or if this a new or different location being introduced. For purposes of examination, the Examiner interprets the location as being the same location as previously recited. The Examiner notes that claims 3-5 are dependent upon claim 2, and thus are rejected as being dependent upon a rejected claim.
The term “vicinity” in claims 3 and 4 is a relative term which renders the claim indefinite. The term “vicinity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what the vicinity of the customer is. The vicinity could be a specific range around a customer or it could refer to a specific location (e.g. park, parking lot, and etc.) in which the customer is in.  The Examiner notes that claim 5 is dependent upon claims 3 and 4, and thus is rejected ad being dependent upon a rejected claim.
Claim 5, line 2, recites the limitation “the onboard apparatus is configured to cancel a pickup of the customer”. It is unclear to the Examiner if the recited “a pickup” is the same as the “pickup” recited in claim 3, line 12, or if this a new or different pickup being introduced. For purposes of examination, the Examiner interprets the pickup as being the same pickup for the customer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Wellborn et al. (US. Pub. No. 20170213308 A1) in view of Ignaczak et al. (US. Pub. No. 20170249846 A1).
Regarding claim 1:
	Wellborn teaches:
A pickup system comprising: a vehicle dispatch center communicating with a mobile terminal carried by a customer (see at least sections [0017], [0034], and [0042-[0048] regarding an autonomous vehicle based transportation system or centralized dispatch center wherein the transportation system includes backend server systems which communicate with user devices.)
an autonomous vehicle communicating with the vehicle dispatch center (see at least sections [0017], [0034], and [0042-[0048] regarding an autonomous vehicle based transportation system centralized dispatch center wherein the transportation system includes various autonomous vehicles being dispatched and controlled (i.e. communicated with).)
wherein when a request to pick up the customer is inputted to the mobile terminal carried by the customer, the mobile terminal transmits, to the vehicle dispatch center, a pickup request of the customer (see at least the abstract and sections [0018], [0034]-[0036], [0039], [0041], and [0043]-[0045] regarding ride requests made via a user device and the transportation system receiving ride requests.)
position information of the customer (see at least section [0018], [0034]-[0035], [0037], [0039], [0041], and [0043] regarding identifying a real-time geographic position of the passenger or a user device in the possession of the passenger.)
the vehicle dispatch center transmits, to the autonomous vehicle, a pickup command of the customer, the position information of the customer (see at least sections [0017], [0028], [0034], and [0042-[0048] regarding an autonomous vehicle based transportation system centralized dispatch center wherein the transportation system includes various autonomous vehicles being dispatched and controlled (i.e. communicated with). Also, see at least sections [0018] and [0028] regarding autonomous vehicles including GPS receivers and location determining hardware.)
Wellborn does not explicitly teach a drone mounted on the autonomous vehicle, communicating with the autonomous vehicle, and having a camera; and face image information of the customer; the vehicle dispatch center transmits, to the autonomous vehicle, a pickup command of the customer, the autonomous vehicle transmits, to the drone, the pickup command of the customer, the position information of the customer, and the face image information of the customer, the autonomous vehicle autonomously drives to a position where a parking of the autonomous vehicle is allowed close to the customer, stops at the position, and launches the drone, and the drone moves close to the customer, recognizes a face image captured by the camera to detect the customer, and guides the customer that is detected to the autonomous vehicle.
	Ignaczak teaches:
and a drone mounted on the autonomous vehicle (see at least section [0002]-[0003], [0016], and [0033] regarding a docked drone on the vehicle.)
communicating with the autonomous vehicle (see at least sections [0013] regarding a communication link between a vehicle and drone.)
and having a camera (see at least sections [0012], [0015], and [0019] regarding a drone camera or imaging capture device for a drone.)
and face image information of the customer (see at least sections [0009]-[0010] and [0021]-[0023] regarding facial characteristics of a passenger that is being searched for.)
the autonomous vehicle transmits, to the drone, the pickup command of the customer, the position information of the customer, and communicating the face image information of the customer (see at least sections [0008], [0010], [0013], [0017], [0021], and [0025] regarding communications with the drone which could include facial characteristics, relative location, and etc.) 
the autonomous vehicle autonomously drives to a position where a parking of the autonomous vehicle is allowed close to the customer, stops at the position, and launches the drone (see at least sections [0017] and [0022] regarding a vehicle being in or close to a pick-up area (i.e. drove there), then provides a drone with an image of the passenger, and launches the drone to search for the passenger.)
and the drone moves close to the customer, recognizes a face image captured by the camera to detect the customer, and guides the customer that is detected to the autonomous vehicle (see at the abstract and sections [0018], [0020], [0026], and [0032] regarding guiding the passenger back to the autonomous vehicle. Also, see sections [0010] and [0020] regarding identifying a target passenger.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the autonomous vehicle-based transportation system for passenger pickup and drop-off of Wellborn et al. by the system of Ignaczak et al. wherein there is a drone mounted on the autonomous vehicle, communicating with the autonomous vehicle, and having a camera; communicating face image information of the customer; the vehicle dispatch center transmits, to the autonomous vehicle, a pickup command of the customer, the autonomous vehicle transmits, to the drone, the pickup command of the customer, the position information of the customer, and the face image information of the customer, the autonomous vehicle autonomously drives to a position where a parking of the autonomous vehicle is allowed close to the customer, stops at the position, and launches the drone, and the drone moves close to the customer, recognizes a face image captured by the camera to detect the customer, and guides the customer that is detected to the autonomous vehicle as both systems are directed to autonomous vehicle passenger pickup systems and one of ordinary skill in the art would have recognized the established function of having wherein there is a drone mounted on the autonomous vehicle, communicating with the autonomous vehicle, and having a camera; communicating face image information of the customer; the vehicle dispatch center transmits, to the autonomous vehicle, a pickup command of the customer, the autonomous vehicle transmits, to the drone, the pickup command of the customer, the position information of the customer, and the face image information of the customer, the autonomous vehicle autonomously drives to a position where a parking of the autonomous vehicle is allowed close to the customer, stops at the position, and launches the drone, and the drone moves close to the customer, recognizes a face image captured by the camera to detect the customer, and guides the customer that is detected to the autonomous vehicle and predictably would have applied it to improve the autonomous vehicle-based transportation system for passenger pickup and drop-off of Wellborn et al.
Regarding claim 2:
	Wellborn teaches:
wherein the autonomous vehicle includes an onboard apparatus (see at least sections [0013], [0015], [0023], [0024], [0028], and [0031] regarding a communication module or hardware platform implemented onboard a vehicle. It would be obvious for one skilled in the art to include an onboard apparatus (i.e. for communication with a network) in an autonomous vehicle.)
and an autonomous driving apparatus (see at least sections [0017], [0023], and [0028] regarding an onboard electronic control unit. It would be obvious for one skilled in the art to include a controller in an autonomous vehicle.)
the onboard apparatus communicates with the vehicle dispatch center and the mobile terminal (see at least sections [0017], [0018], [0029], [0030], and [0034] regarding a centralized dispatch center or autonomous vehicle-based transportation system dispatching or controlling the AV (i.e. communication), as well as the user device communication with the AV’s through the transportation system.)
Wellborn does not explicitly teach wherein the onboard apparatus communicates with the drone, and the autonomous driving apparatus communicates with the onboard apparatus, and autonomously drives the autonomous vehicle to a position commanded by the onboard apparatus.
Ignaczak teaches:
the onboard apparatus communicates with the drone (see at least sections [0008] and [0013] regarding a vehicle equipped with a communications antenna to accommodate communications with a drone.)
and the autonomous driving apparatus communicates with the onboard apparatus (see at least sections [0010] regarding a vehicle communications bus (i.e. allows hardware on the vehicle to communicate).)
and autonomously drives the autonomous vehicle to a position commanded by the onboard apparatus (see at least sections [0008], [0016], and [0017] regarding a vehicle enroute to a passenger location or pick-up location (i.e. autonomously drives to a target passenger location).)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the autonomous vehicle-based transportation system for passenger pickup and drop-off of Wellborn et al. by the system of Ignaczak et al. wherein the onboard apparatus communicates with the drone, and the autonomous driving apparatus communicates with the onboard apparatus, and autonomously drives the autonomous vehicle to a position commanded by the onboard apparatus as both systems are directed to autonomous vehicle passenger pickup systems and one of ordinary skill in the art would have recognized the established function of having wherein the onboard apparatus communicates with the drone, and the autonomous driving apparatus communicates with the onboard apparatus, and autonomously drives the autonomous vehicle to a position commanded by the onboard apparatus and predictably would have applied it to improve the autonomous vehicle-based transportation system for passenger pickup and drop-off of Wellborn et al.

	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wellborn et al. (US. Pub. No. 20170213308 A1) in view of Ignaczak et al. (US. Pub. No. 20170249846 A1) in further view of Suen et al. (US. Pub. No. 20190186918 A1).
Regarding claim 3:
Wellborn does not explicitly teach wherein the drone is configured to: calculate a direction toward the customer from a current position of the drone based on the position information of the customer; avoid an obstacle existing in the direction toward the customer during a flight toward the customer; capture one or more face images of one or more persons existing in a vicinity of the customer by the camera when the drone flies to the vicinity of the customer; detect the customer based on the one or more face images that are captured; notify the customer that is detected of an arrival for pickup by a voice guidance; and guide the customer by the voice guidance by hovering slightly ahead of the customer along a guide route from the current position of the drone toward the autonomous vehicle. 
Ignaczak teaches:
wherein the drone is configured to: calculate a direction toward the customer from a current position of the drone based on the position information of the customer (see at least sections [0021] and [0027] regarding a drone being provided coordinates and relative position of the person (i.e. which could inherently give the drone a direction to follow to get to the search area of the customer).)
capture one or more face images of one or more persons existing in a vicinity of the customer by the camera when the drone flies to the vicinity of the customer (see at least sections [0010], [0012], [0018], [0021], and [0027] regarding an imaging capture device for capturing images of a passenger and facial recognition.)
detect the customer based on the one or more face images that are captured (see at least sections [0010], [0012], [0018], [0021], and [0027] regarding an imaging capture device for capturing images of a passenger and facial recognition.)
notify the customer that is detected of an arrival for pickup by a voice guidance (see at least sections [0018] regarding messaging the passenger of detection (i.e. aural message).)
and guide the customer by the voice guidance by hovering slightly ahead of the customer along a guide route from the current position of the drone toward the autonomous vehicle (see at least sections [0018], [0020], [0026], and [0032] regarding guiding a passenger to the autonomous vehicle.)
The combination of Wellborn and Ignaczak discloses the claimed invention, as discussed above, except for the step of guiding the customer by the voice guidance. It would have been an obvious matter of design choice to modify the teachings of Wellborn in view of Ignaczak to provide the step of guiding the customer by the voice guidance. Since the applicant has not disclosed that guiding the customer by the voice guidance solves any stated problem in a new or unexpected way or is for any particular purpose which is unobvious to one of ordinary skill and it appears that the claimed feature does not distinguish the invention over similar features in the prior art since, the teachings of Wellborn in view of Ignaczak will perform the invention as claimed by the applicant with any means, method, or product to guide the customer by the voice guidance.
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the autonomous vehicle-based transportation system for passenger pickup and drop-off of Wellborn et al. by the system of Ignaczak et al. wherein the drone is configured to: calculate a direction toward the customer from a current position of the drone based on the position information of the customer; capture one or more face images of one or more persons existing in a vicinity of the customer by the camera when the drone flies to the vicinity of the customer; detect the customer based on the one or more face images that are captured; notify the customer that is detected of an arrival for pickup by a voice guidance; and guide the customer by the voice guidance by hovering slightly ahead of the customer along a guide route from the current position of the drone toward the autonomous vehicle as both systems are directed to autonomous vehicle passenger pickup systems and one of ordinary skill in the art would have recognized the established function of having wherein the drone is configured to: calculate a direction toward the customer from a current position of the drone based on the position information of the customer; capture one or more face images of one or more persons existing in a vicinity of the customer by the camera when the drone flies to the vicinity of the customer; detect the customer based on the one or more face images that are captured; notify the customer that is detected of an arrival for pickup by a voice guidance; and guide the customer by the voice guidance by hovering slightly ahead of the customer along a guide route from the current position of the drone toward the autonomous vehicle and predictably would have applied it to improve the autonomous vehicle-based transportation system for passenger pickup and drop-off of Wellborn et al.
The combination of Wellborn and Ignaczak does not explicitly teach wherein the drone is configured to: avoid an obstacle existing in the direction toward the customer during a flight toward the customer.
	Suen teaches:
avoid an obstacle existing in the direction toward the customer during a flight toward the customer (see at least the abstract and sections [0012] regarding obstacle avoidance.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the autonomous vehicle-based transportation system for passenger pickup and drop-off of Wellborn et al. as modified by Ignaczak et al. by the system of Suen et al. wherein the drone is configured to: avoid an obstacle existing in the direction toward the customer during a flight toward the customer as all systems are directed to autonomous or unmanned vehicle systems and one of ordinary skill in the art would have recognized the established function of having wherein the drone is configured to: avoid an obstacle existing in the direction toward the customer during a flight toward the customer and predictably would have applied it to improve the autonomous vehicle-based transportation system for passenger pickup and drop-off of Wellborn et al. as modified by Ignaczak et al.

	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Wellborn et al. (US. Pub. No. 20170213308 A1) in view of Ignaczak et al. (US. Pub. No. 20170249846 A1) in further view of Suen et al. (US. Pub. No. 20190186918 A1) in further view of Arden et al. (US. Patent No. 10379537 B1).
Regarding claim 4:
The combination of Wellborn, Ignaczak, and Suen does not explicitly teach wherein the onboard apparatus is configured to transmit, to the mobile terminal carried by the customer, a message indicating a failure of customer detection and a message requesting a response when the drone fails to detect the customer after flying to the vicinity of the customer.
	Arden teaches:
wherein the onboard apparatus is configured to transmit, to the mobile terminal carried by the customer, a message indicating a failure of customer detection (see at least the abstract and Col. 1, lines 25-48, and Col. 2, lines 5-23, regarding providing a notification that a passenger has not been authenticated (i.e. failure of customer detection).)
While Arden does not explicitly teach a message requesting a response when the drone fails to detect the customer after flying to the vicinity of the customer, Arden does teach the autonomous vehicle sending multiple notifications to the user when the autonomous vehicle fails to authenticate the user after a predetermined amount of time (i.e. trying to get a response from the customer, see at least the abstract and Col. 1, lines 25-48, and Col. 2, lines 5-23). Therefore, it would be obvious to send a message requesting a response upon failure of detection in this scenario.
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the autonomous vehicle-based transportation system for passenger pickup and drop-off of Wellborn et al. as modified by Ignaczak et al. as modified by Suen et al. by the system of Arden et al. wherein the onboard apparatus is configured to transmit, to the mobile terminal carried by the customer, a message indicating a failure of customer detection and a message requesting a response when the drone fails to detect the customer after flying to the vicinity of the customer as all systems are directed to autonomous or unmanned vehicle systems and one of ordinary skill in the art would have recognized the established function of having wherein the onboard apparatus is configured to transmit, to the mobile terminal carried by the customer, a message indicating a failure of customer detection and a message requesting a response when the drone fails to detect the customer after flying to the vicinity of the customer and predictably would have applied it to improve the autonomous vehicle-based transportation system for passenger pickup and drop-off of Wellborn et al. as modified by Ignaczak et al. as modified by Suen et al.
Regarding claim 5:
The combination of Wellborn, Ignaczak, and Suen does not explicitly teach wherein the onboard apparatus is configured to cancel a pickup of the customer and return the drone to the autonomous vehicle when no response is received from the customer after transmitting the message requesting the response.
	Arden teaches:
wherein the onboard apparatus is configured to cancel a pickup of the customer (see at least the abstract and Col. 1, lines 25-48, and Col. 2, lines 5-23, regarding cancelling a pickup after failure to authenticate a user after a predetermined amount of time.)
While Arden does not explicitly teach returning the drone to the autonomous vehicle when no response is received from the customer after transmitting the message requesting the response, Arden does teach cancelling a pickup after failure to authenticate a user after a predetermined amount of time and moving away without the passenger (i.e. continuing on with operations) and it would be obvious that if it was a drone authenticating the person for it to return to its base station or docking location to continue on with operations.
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the autonomous vehicle-based transportation system for passenger pickup and drop-off of Wellborn et al. as modified by Ignaczak et al. as modified by Suen et al. by the system of Arden et al. wherein the onboard apparatus is configured to cancel a pickup of the customer and return the drone to the autonomous vehicle when no response is received from the customer after transmitting the message requesting the response as all systems are directed to autonomous or unmanned vehicle systems and one of ordinary skill in the art would have recognized the established function of having wherein the onboard apparatus is configured to cancel a pickup of the customer and return the drone to the autonomous vehicle when no response is received from the customer after transmitting the message requesting the response and predictably would have applied it to improve the autonomous vehicle-based transportation system for passenger pickup and drop-off of Wellborn et al. as modified by Ignaczak et al. as modified by Suen et al.

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kanehara et al. (US 20190197859 A1) is pertinent because it enables quick detection of a searched object by using a system including an autonomous mobile object. A person search system includes an autonomous mobile object that has a camera for capturing an image.
Kamhi et al. (US 20170343375 A1) is pertinent because it is a system, implemented at a mobile or portable user device having a display to present augmented-reality walking directions from a present user location to an autonomous-vehicle pickup location.
Ronkainen et al. (WO 2017155740 A1) is pertinent because it pertains to systems and methods for automated recognition of a transportation customer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connor L Knight whose telephone number is (571)272-5817. The examiner can normally be reached Mon-Thurs 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.K/Examiner, Art Unit 3666      

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666